 
 
I 
111th CONGRESS 2d Session 
H. R. 5320 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend the Safe Drinking Water Act to increase assistance for States, water systems, and disadvantaged communities; to encourage good financial and environmental management of water systems; to strengthen the Environmental Protection Agency’s ability to enforce the requirements of the Act; to reduce lead in drinking water; to strengthen the endocrine disruptor screening program; and for other purposes. 
 
 
1.Short title; table of contents; references 
(a)Short titleThis Act may be cited as the Assistance, Quality, and Affordability Act of 2010. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents; references. 
Sec. 2. Technical assistance for small public water systems. 
Sec. 3. Prevailing wages. 
Sec. 4. Use of funds. 
Sec. 5. Requirements for use of American materials. 
Sec. 6. Data on variances, exemptions, and persistent violations. 
Sec. 7. Assistance for restructuring. 
Sec. 8. Priority and weight of applications. 
Sec. 9. Disadvantaged communities. 
Sec. 10. Administration of State loan funds. 
Sec. 11. State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the Virgin Islands. 
Sec. 12. Authorization of appropriations. 
Sec. 13. Negotiation of contracts. 
Sec. 14. Affordability of new standards. 
Sec. 15. Focus on lifecycle costs. 
Sec. 16. Enforcement. 
Sec. 17. Reducing lead in drinking water. 
Sec. 18. Endocrine disruptor screening program. 
Sec. 19. Presence of pharmaceuticals and personal care products in sources of drinking water. 
Sec. 20. Electronic reporting of compliance monitoring data to the Administrator. 
Sec. 21. Budgetary effects. 
(c)ReferencesExcept as otherwise specified, whenever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of the Safe Drinking Water Act (42 U.S.C. 300f et seq.). 
2.Technical assistance for small public water systemsSubsection (e) of section 1442 (42 U.S.C. 300j–1(e)) is amended to read as follows: 
 
(e)Technical Assistance 
(1)In generalThe Administrator, directly or through grants or cooperative agreements with nonprofit organizations, may provide technical assistance to small public water systems to enable such systems to achieve and maintain compliance with applicable national primary drinking water regulations. 
(2)Types of assistanceTechnical assistance under paragraph (1) may include onsite technical assistance and compliance assistance; circuit-rider and multi-State regional technical assistance programs; training; assistance with implementing source water protection programs; assistance with increasing water or energy efficiency; assistance with designing, installing, or operating sustainable energy infrastructure to produce or capture sustainable energy on site or through water transport; assistance with developing technical, financial, and managerial capacity; assistance with long-term infrastructure planning; assistance with applying for funds from a State loan fund under section 1452; and assistance with implementation of monitoring plans, rules, regulations, and water security enhancements. 
(3)PriorityIn providing assistance under this subsection, the Administrator shall give priority to assistance that will promote compliance with national primary drinking water standards, public health protection, and long-term sustainability of small public water systems. In awarding grants and cooperative assistance under paragraph (1) to nonprofit organizations, the Administrator shall (subject to the preceding sentence) give greater weight to nonprofit organizations that, as determined by the Administrator, are most qualified and most effective and that, as determined by the Administrator using information where available, are providing the types of technical assistance that are preferred by small public water systems. 
(4)Competitive proceduresIt is the presumption of Congress that any award of assistance under this subsection will be awarded using competitive procedures based on merit. If assistance is awarded under this subsection using procedures other than competitive procedures, the Administrator shall submit to the Congress, within 90 days of the award decision, a report explaining why competitive procedures were not used. 
(5)Funding 
(A)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2011 through 2015. 
(B)Prohibition on earmarksNo funds made available under this subsection may be used to carry out a provision or report language included primarily at the request of a Member, Delegate, Resident Commissioner, or Senator providing, authorizing, or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality, or congressional district, other than through a statutory or administrative formula-driven or competitive award process. 
(C)Lobbying expensesNo portion of any State loan fund established under section 1452 and no portion of any funds made available under this subsection may be used for lobbying expenses. 
(D)Indian tribesOf the total amount made available under this section for each fiscal year, 3 percent shall be used for technical assistance to public water systems owned or operated by Indian Tribes.. 
3.Prevailing wagesSubsection (e) of section 1450 (42 U.S.C. 300j–9) is amended to read as follows: 
 
(e)Labor Standards 
(1)In generalThe Administrator shall take such action as the Administrator determines to be necessary to ensure that each laborer and mechanic employed by a contractor or subcontractor in connection with a construction project financed, in whole or in part, by a grant, loan, loan guarantee, refinancing, or any other form of financial assistance provided under this title (including assistance provided by a State loan fund established under section 1452) is paid wages at a rate of not less than the wages prevailing for the same type of work on similar construction in the immediate locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. 
(2)Authority of Secretary of LaborWith respect to the labor standards specified in this subsection, the Secretary of Labor shall have the authority and functions established in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code.. 
4.Use of fundsSection 1452(a)(2) (42 U.S.C. 300j–12(a)(2)) is amended— 
(1)by striking Except as otherwise and inserting the following: 
 
(A)In generalExcept as otherwise; 
(2)by striking , or as a source of reserve and security for leveraged loans, the proceeds of which are deposited in a State loan fund established under paragraph (1),; 
(3)by striking Financial assistance under this section and inserting the following: 
 
(B)Permissible expendituresFinancial assistance under this section; 
(4)by striking The funds may also be used and inserting the following: 
 
(D)Certain loansFinancial assistance under this section may also be used; 
(5)by striking The funds shall not be used and inserting the following: 
 
(E)LimitationFinancial assistance under this section shall not be used; 
(6)by striking Of the amount credited and inserting the following: 
 
(F)Set-asideOf the amount credited; 
(7)in subparagraph (B) (as designated by paragraph (3)) by striking (not and inserting (including expenditures for planning, design, siting, and associated preconstruction activities, for replacing or rehabilitating aging treatment, storage, or distribution facilities of public water systems, or for producing or capturing sustainable energy on site or through the transportation of water through the public water system, but not; and 
(8)by inserting after such subparagraph (B) the following: 
 
(C)Sale of bondsIf a State issues revenue or general obligation bonds to provide all or part of the State contribution required by subsection (e), and the proceeds of the sale of such bonds will be deposited into the State loan fund— 
(i)financial assistance made available under this section may be used by the State as security for payment of the principal and interest on such bonds; and 
(ii)interest earnings of the State loan fund may be used by the State as revenue for payment of the principal and interest on such bonds.Except as provided in this subparagraph, neither financial assistance made available under this section nor interest earnings of a State loan fund may be used by a State as security for or as revenue for the payment of the principal or interest on any bond, including any tax exempt or tax credit bond issued by a State or any political subdivision thereof.. 
5.Requirements for use of American materialsSection 1452(a) (42 U.S.C. 300j–12(a)) is amended by adding at the end the following new paragraph: 
 
(4)Requirements for use of American materials 
(A)In generalNotwithstanding any other provision of law, none of the funds made available by a State loan fund as authorized under this section may be used for a project for the construction, alteration, maintenance, or repair of a public water system unless the steel, iron, and manufactured goods used in such project are produced in the United States. 
(B)ExceptionsSubparagraph (A) shall not apply in any case in which the Administrator (in consultation with the Governor of the State) finds that— 
(i)applying subparagraph (A) would be inconsistent with the public interest; 
(ii)steel, iron, and manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(iii)inclusion of steel, iron, and manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent. 
(C)Public notification and written justification for waiverIf the Administrator determines that it is necessary to waive the application of subparagraph (A) based on a finding under subparagraph (B), the Administrator shall— 
(i)not less than 15 days prior to waiving application of subparagraph (A), provide public notice and the opportunity to comment on the Administrator’s intent to issue such waiver; and 
(ii)upon issuing such waiver, publish in the Federal Register a detailed written justification as to why the provision is being waived. 
(D)Consistency with international agreementsThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.. 
6.Data on variances, exemptions, and persistent violationsSection 1452(b)(2) (42 U.S.C. 300j–12(b)(2)) is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(D)a list of all water systems within the State that have in effect an exemption or variance for any national primary drinking water regulation or that are in persistent violation of the requirements for any maximum contaminant level or treatment technique under a national primary drinking water regulation, including identification of— 
(i)the national primary drinking water regulation in question for each such exemption, variance, or violation; and 
(ii)the date on which the exemption or variance came into effect or the violation began.. 
7.Assistance for restructuring 
(a)DefinitionSection 1401 (42 U.S.C. 300f) is amended by adding at the end the following: 
 
(17)RestructuringThe term restructuring means changes in operations (including ownership, management, cooperative partnerships, joint purchasing arrangements, consolidation, and alternative water supply).. 
(b)RestructuringClause (ii) of section 1452(a)(3)(B) (42 U.S.C. 300j–12(a)(3)(B)) is amended by striking changes in operations (including ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures) and inserting restructuring. 
8.Priority and weight of applications 
(a)PrioritySection 1452(b)(3) (42 U.S.C. 300j–12(b)(3)) is amended— 
(1)in subparagraph (A)— 
(A)in clause (ii), by striking and at the end; 
(B)in clause (iii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(iv)improve the ability of systems to protect human health and comply with the requirements of this title affordably in the future.; 
(2)by redesignating subparagraph (B) as subparagraph (D); 
(3)by inserting after subparagraph (A) the following: 
 
(B)Affordability of new standardsFor any year in which enforcement begins for a new national primary drinking water standard, each State that has entered into a capitalization agreement pursuant to this section shall evaluate whether capital improvements required to meet the standard are affordable for disadvantaged communities in the State. If the State finds that such capital improvements do not meet affordability criteria for disadvantaged communities in the State, the State’s intended use plan shall provide that priority for the use of funds for such year be given to public water systems affected by the standard and serving disadvantaged communities. 
(C)Weight given to applicationsAfter determining priority under subparagraphs (A) and (B), an intended use plan shall provide that the State will give greater weight to an application for assistance if the application contains— 
(i)a description of measures undertaken by the system to improve the management and financial stability of the system, which may include— 
(I)an inventory of assets, including a description of the condition of the assets; 
(II)a schedule for replacement of assets; 
(III)an audit of water losses; 
(IV)a financing plan that factors in all lifecycle costs indicating sources of revenue from ratepayers, grants, bonds, other loans, and other sources to meet the costs; and 
(V)a review of options for restructuring; 
(ii)a demonstration of consistency with State, regional, and municipal watershed plans; 
(iii)a water conservation plan consistent with guidelines developed for such plans by the Administrator under section 1455(a); and 
(iv)a description of measures undertaken by the system to improve the efficiency of the system or reduce the system’s environmental impact, which may include— 
(I)water efficiency or conservation, including the rehabilitation or replacement of existing leaking pipes; 
(II)use of reclaimed water; 
(III)actions to increase energy efficiency; 
(IV)actions to generate or capture sustainable energy on site or through the transportation of water through the system; 
(V)actions to protect source water; 
(VI)actions to mitigate or prevent corrosion, including design, selection of materials, selection of coating, and cathodic protection; and 
(VII)actions to reduce disinfection byproducts.; and 
(4)in subparagraph (D) (as redesignated by paragraph (2)) by striking periodically and inserting at least biennially. 
(b)GuidanceSection 1452 (42 U.S.C. 300j–12) is amended— 
(1)by redesignating subsection (r) as subsection (s); and 
(2)by inserting after subsection (q) the following: 
 
(r)Small system guidanceThe Administrator may provide guidance and, as appropriate, tools, methodologies, or computer software, to assist small systems in undertaking measures to improve the management, financial stability, and efficiency of the system or reduce the system’s environmental impact.. 
9.Disadvantaged communities 
(a)Assistance To increase complianceSection 1452(b)(3) (42 U.S.C. 300j–12(b)(3)), as amended, is further amended by adding at the end the following: 
 
(E)Assistance to increase complianceA State’s intended use plan shall provide that, of the funds received by the State through a capitalization grant under this section for a fiscal year, the State will, to the extent that there are sufficient eligible project applications, reserve not less than 6 percent to be spent on assistance under subsection (d) to public water systems included in the State’s most recent list under paragraph (2)(D).. 
(b)Assistance for disadvantaged communitiesSection 1452(d) (42 U.S.C. 300j–12(d)) is amended— 
(1)in paragraph (1), by adding at the end the following: Such additional subsidization shall directly and primarily benefit the disadvantaged community.; and 
(2)in paragraph (3), by inserting , or portion of a service area, after service area. 
(c)Affordability criteriaSection 1452(d)(3) is amended by adding at the end: 
Each State that has entered into a capitalization agreement pursuant to this section shall, in establishing affordability criteria, consider, solicit public comment on, and include as appropriate— 
(A)the methods or criteria that the State will use to identify disadvantaged communities; 
(B)a description of the institutional, regulatory, financial, tax, or legal factors at the Federal, State, or local level that affect identified affordability criteria; and 
(C)a description of how the State will use the authorities and resources under this subsection to assist communities meeting the identified criteria.. 
10.Administration of State loan fundsSection 1452(g) (42 U.S.C. 300j–12(g)) is amended— 
(1)in paragraph (2)— 
(A)in the first sentence, by striking up to 4 percent of the funds allotted to the State under this section and inserting , for each fiscal year, an amount that does not exceed the sum of the amount of any fees collected by the State for use in covering reasonable costs of administration of programs under this section, regardless of the source, and an amount equal to the greatest of $400,000, 1/5 of one percent of the current valuation of the State loan fund, or 6 percent of all grant awards to the State loan fund under this section for the fiscal year,; 
(B)by striking 1419, and all that follows through 1993. and inserting 1419.; and 
(C)in the matter following subparagraph (D), by striking 2 percent and inserting 4 percent; and 
(2)by adding at the end the following: 
 
(5)Transfer of funds 
(A)In generalThe Governor of a State may— 
(i)reserve for any fiscal year not more than the lesser of— 
(I)33 percent of a capitalization grant made under this section; or 
(II)33 percent of a capitalization grant made under section 601 of the Federal Water Pollution Control Act; and 
(ii)add the funds so reserved to any funds provided to the State under this section or section 601 of the Federal Water Pollution Control Act. 
(B)State matching fundsFunds reserved under this paragraph shall not be considered for purposes of calculating the amount of a State contribution required by subsection (e) of this section or section 602(b) of the Federal Water Pollution Control Act.. 
11.State revolving loan funds for American Samoa, Northern Mariana Islands, Guam, and the Virgin IslandsSection 1452(j) (42 U.S.C. 300j–12(j)) is amended by striking 0.33 percent and inserting 1 percent. 
12.Authorization of appropriationsSubsection (m) of section 1452 (42 U.S.C. 300j–12) is amended to read as follows: 
 
(m)Authorization of Appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section— 
(A)$1,400,000,000 for fiscal year 2011; 
(B)$1,600,000,000 for fiscal year 2012; and 
(C)$1,800,000,000 for fiscal year 2013. 
(2)AvailabilityAmounts made available pursuant to this subsection shall remain available until expended. 
(3)Reservation for needs surveysOf the amount made available under paragraph (1) to carry out this section for a fiscal year, the Administrator may reserve not more than $1,000,000 per year to pay the costs of conducting needs surveys under subsection (h).. 
13.Negotiation of contractsSection 1452 (42 U.S.C. 300j–12), as amended, is further amended by adding at the end the following: 
 
(t)Negotiation of ContractsFor community water systems serving communities with populations of more than 10,000 individuals, a contract to be carried out using funds made available through a capitalization grant under this section for program management, construction management, feasibility studies, preliminary engineering, design, engineering, surveying, mapping, or architectural or related services shall be negotiated in the same manner as— 
(1)a contract for architectural and engineering services is negotiated under chapter 11 of title 40, United States Code; or 
(2)a contract subject to an equivalent State or local qualifications-based requirement (as determined by the Governor of the State).. 
14.Affordability of new standards 
(a)Treatment technologies for small public water systemsClause (ii) of section 1412(b)(4)(E) (42 U.S.C. 300g–1(b)(4)(E)) is amended by adding at the end the following: If no technology, treatment technique, or other means is included in a list under this subparagraph for a category of small public water systems, the Administrator shall periodically review the list and supplement it when new technology becomes available.. 
(b)Assistance for disadvantaged communities 
(1)In generalSubparagraph (E) of section 1452(a)(1) (42 U.S.C. 300j–12(a)(1)) is amended— 
(A)by striking except that the Administrator may reserve and inserting 
except that— 
(i)in any year in which enforcement of a new national primary drinking water standard begins, the Administrator may use the remaining amount to make grants to States whose public water systems are disproportionately affected by the new standard for the provision of assistance under subsection (d) to such public water systems; 
(ii)the Administrator may reserve; and 
(B)by striking and none of the funds reallotted and inserting 
; and 
(iii)none of the funds reallotted. 
(2)Elimination of certain provisions 
(A)Section 1412(b) (42 U.S.C. 300g–1(b)) is amended by striking paragraph (15). 
(B)Section 1415 (42 U.S.C. 300g–4) is amended by striking subsection (e). 
(3)Conforming amendmentSubparagraph (B) of section 1414(c)(1) (42 U.S.C. 300g–3(c)(1)(B)) is amended by striking (a)(2), or (e) and inserting or (a)(2). 
15.Focus on lifecycle costsSection 1412(b)(4) (42 U.S.C. 300g–1(b)(4)) is amended— 
(1)in subparagraph (D), by striking taking cost into consideration and inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration; and 
(2)in the matter preceding subclause (I) in subparagraph (E)(ii), by inserting taking lifecycle costs, including maintenance, replacement, and avoided costs, into consideration, after as determined by the Administrator in consultation with the States,. 
16.Enforcement 
(a)Advice and technical assistanceSection 1414 (42 U.S.C. 300g–3) is amended— 
(1)in the matter following clause (ii) in subsection (a)(1)(A), by striking and provide such advice and technical assistance to such State and public water system as may be appropriate to bring the system into compliance with the requirement by the earliest feasible time; and 
(2)in subsection (a)(1), by adding at the end the following: 
 
(C)At any time after providing notice of a violation to a State and public water system under subparagraph (A), the Administrator may provide such advice and technical assistance to such State and public water system as may be appropriate to bring the system into compliance with the requirement by the earliest feasible time. In deciding whether the provision of advice or technical assistance is appropriate, the Administrator may consider the potential for the violation to result in serious adverse effects to human health, whether the violation has occurred continuously or frequently, and the effectiveness of past technical assistance efforts.. 
(b)Additional inspections 
(1)In generalSection 1414 (42 U.S.C. 300g–3) is amended— 
(A)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and 
(B)by inserting after subsection (c) the following: 
 
(d)Additional inspections following violations 
(1)In generalThe Administrator shall, by regulation, and after consultation with the States, prescribe the number, frequency, and type of additional inspections to follow any violation requiring notice under subsection (c). Regulations under this subsection shall— 
(A)take into account— 
(i)differences between violations that are intermittent or infrequent and violations that are continuous or frequent; 
(ii)the seriousness of any potential adverse health effects that may be involved; and 
(iii)the number and severity of past violations by the public water system; and 
(B)specify procedures for inspections following a violation by a public water system that has the potential to have serious adverse effects on human health as a result of short-term exposure. 
(2)State primary enforcement responsibilityNothing in this subsection shall be construed or applied to modify the requirements of section 1413.. 
(2)Conforming amendments 
(A)Subsections (a)(1)(B), (a)(2)(A), and (b) of section 1414 (42 U.S.C. 300g–3) are amended by striking subsection (g) each place it appears and inserting subsection (h). 
(B)Section 1448(a) is amended by striking 1414(g)(3)(B) and inserting 1414(h)(3)(B). 
17.Reducing lead in drinking water 
(a)In generalSection 1417 (42 U.S.C. 300g–6) is amended— 
(1)by adding at the end of subsection (a) the following: 
 
(4)ExemptionsThe prohibitions in paragraphs (1) and (3) shall not apply to— 
(A)pipes, pipe fittings, plumbing fittings, or fixtures, including backflow preventers, that are used exclusively for nonpotable services such as manufacturing, industrial processing, irrigation, outdoor watering, or any other uses where the water is not anticipated to be used for human consumption; or 
(B)toilets, bidets, urinals, fill valves, flushometer valves, tub fillers, shower valves, service saddles, or water distribution main gate valves that are 2 inches in diameter or larger.; and 
(2)by amending subsection (d) to read as follows: 
 
(d)Definition of lead free 
(1)In generalFor the purposes of this section, the term lead free means— 
(A)not containing more than 0.2 percent lead when used with respect to solder and flux; and 
(B)not more than a weighted average of 0.25 percent lead when used with respect to the wetted surfaces of pipes, pipe fittings, plumbing fittings, and fixtures. 
(2)CalculationThe weighted average lead content of a pipe, pipe fitting, plumbing fitting, or fixture shall be calculated by using the following formula: For each wetted component, the percentage of lead in the component shall be multiplied by the ratio of the wetted surface area of that component to the total wetted surface area of the entire product to arrive at the weighted percentage of lead of the component. The weighted percentage of lead of each wetted component shall be added together, and the sum of these weighted percentages shall constitute the weighted average lead content of the product. The lead content of the material used to produce wetted components shall be used to determine compliance with paragraph (1)(B). For lead content of materials that are provided as a range, the maximum content of the range shall be used.. 
(b)Effective dateThe provisions of subsections (a)(4) and (d) of section 1417 of the Safe Drinking Water Act, as added by this section, apply beginning on the day that is 36 months after the date of the enactment of this Act. 
18.Endocrine disruptor screening programSection 1457 (42 U.S.C. 300j–17) is amended to read as follows: 
 
1457.Endocrine disruptor screening program 
(a)Testing of substances 
(1)In generalIn carrying out the screening program under section 408(p) of the Federal Food, Drug, and Cosmetic Act, the Administrator shall provide for the testing of substances described in paragraph (2) in addition to the substances described in section 408(p)(3) of such Act. 
(2)Covered substancesA substance is subject to testing pursuant to paragraph (1) if— 
(A)the substance may be found in sources of drinking water; and 
(B)the Administrator determines that a substantial population may be exposed to such substance. 
(3)Substances already subject to testingNotwithstanding paragraph (2), a substance is not subject to testing pursuant to paragraph (1) if— 
(A)the substance is already subject to evaluation determined by the Administrator to be equivalent to testing pursuant to paragraph (1); or 
(B)the Administrator has already determined the effect of the substance on the endocrine system. 
(4)Substances derived from degradation or metabolism of another substanceIf a substance subject to testing pursuant to paragraph (1) (in this paragraph referred to as the covered substance) is derived from the degradation or metabolism of another substance, or is used in or generated by the manufacture of another substance, the Administrator shall provide for such testing of the covered substance by the importer or manufacturer of the other substance. 
(b)Identification and testing of endocrine disrupting substances that may be in drinking water 
(1)IdentificationNot later than 1 year after the date of the enactment of the Assistance, Quality, and Affordability Act of 2010, after opportunity for comment, the Administrator shall publish— 
(A)a list of no fewer than 100 substances for testing pursuant to subsection (a)(1) (in accordance with the schedule specified in paragraph (3)); and 
(B)a plan for the identification of additional substances for testing pursuant to subsection (a)(1), and a schedule for issuing test orders for all such additional substances by not later than 10 years after the date of the enactment of the Assistance, Quality, and Affordability Act of 2010, with the goal of testing, at a minimum and consistent with subsection (a), all substances that have been placed on the Drinking Water Preliminary Contaminant Candidate List published pursuant to section 1412(b)(1)(B)(i).In publishing the plan and schedule required by subparagraph (B), the Administrator shall obtain advice and direction from the Science Advisory Board. 
(2)Prioritization; considerationsIn selecting substances for listing under paragraph (1)(A) or identification pursuant to the plan under paragraph (1)(B), the Administrator— 
(A)shall prioritize the selection of substances that pose the greatest public health concern, using the best available science and taking into consideration (among other factors of public health concern) the effect of such substances on subgroups that comprise a meaningful portion of the general population (such as infants, children, pregnant women, the elderly, individuals with a history of serious illness, and other subpopulations) that are identifiable as being at greater risk of adverse health effects due to exposure to substances in drinking water; and 
(B)shall take into consideration— 
(i)available information on the extent of potential public exposures to the substances through drinking water; and 
(ii)the Drinking Water Preliminary Contaminant Candidate List published pursuant to section 1412(b)(1)(B)(i). 
(3)ScheduleAfter publication of the list under paragraph (1)(A), the Administrator shall issue test orders for— 
(A)at least 25 substances on the list by the end of each year during the 4-year period following the date of the enactment of the Assistance, Quality, and Affordability Act of 2010; and 
(B)all substances on the list by the end of such 4-year period. 
(c)Testing protocol process 
(1)In generalNot later than 2 years after the date of the enactment of the Assistance, Quality, and Affordability Act of 2010, the Administrator shall, after opportunity for comment, and after obtaining advice and direction from the Science Advisory Board, publish guidance on developing and updating protocols for testing of possible endocrine disruptors that may be found in sources of drinking water. The guidance shall specify— 
(A)the manner in which the Administrator will evaluate and, where necessary, revise such protocols; 
(B)the manner in which the Administrator will determine when testing of substances will be required; and 
(C)the procedures by which other scientifically relevant information can be used in lieu of some or all of the information that otherwise would be collected pursuant to testing under section 408(p) of the Federal Food, Drug, and Cosmetic Act. 
(2)Minimum contentsThe procedures specified pursuant to paragraph (1)(C) shall ensure that the Administrator may use information that is prepared or provided by any person (including a registrant, manufacturer, or importer of a substance for which testing is required, and any other entity) and shall apply equally with respect to any such person. 
(3)AmendmentsThe Administrator may, after opportunity for comment, and after obtaining advice and direction from the Science Advisory Board, amend any guidance published pursuant to this subsection. 
(d)Revision of testing protocolsNot later than 2 years after the date of the enactment of the Assistance, Quality, and Affordability Act of 2010, the Administrator shall, after opportunity for comment, determine whether sufficient scientific information has been developed to warrant updating the screening protocols developed under section 408(p) of the Federal Food, Drug, and Cosmetic Act for substances that may be found in sources of drinking water. Not later than 5 years after the date of the enactment of the Assistance, Quality, and Affordability Act of 2010 and every 3 years thereafter, the Administrator shall determine, consistent with the guidance published under subsection (c), whether to revise screening protocols under such section for substances that may be found in sources of drinking water based on significant improvements in the sensitivity, accuracy, reliability, reproducibility, or efficiency of such protocols, or a reduction in the number of animals required to conduct such protocols. Whenever the Administrator revises such a protocol, the Administrator shall also determine, after obtaining advice and direction from the Science Advisory Board, whether any substance that has already been subjected to testing should be tested using the revised protocol. 
(e)Valid Scientific DataAny testing protocols pursuant to this section shall be designed to produce scientific results that are based on— 
(1)verifiable measurements with sufficiently small error rates; 
(2)well-controlled measurements whose interpretation is not confounded by extraneous influences; and 
(3)results that are repeatable by independent scientists. 
(f)Results of testing 
(1)Publication of data evaluation recordsNot later than 6 months after receipt of testing results for a substance that may be found in sources of drinking water, the Administrator shall prepare and, consistent with subsection (g), publish data evaluation records for such results in a publicly searchable database. 
(2)Administrative actionNot later than 6 months after receipt of test results that determine the endocrine-related effects caused by a substance that may be found in sources of drinking water, the Administrator shall— 
(A)determine whether to take action related to the substance pursuant to the agency’s statutory authority; and 
(B)consistent with subsection (g), publish such determination in a publicly searchable database.Nothing in this section shall be construed to affect the Administrator’s authority to take action under other provisions of law. 
(3)Structured evaluation frameworkTo assess the overall weight of the evidence and relevance to human health of results of testing for substances that may be found in sources of drinking water, the Administrator shall develop and use a structured evaluative framework consisting of science-based criteria, consistent with the protection of public health, for systematically evaluating endocrine mode of action and for determining data relevance, quality, and reliability. 
(g)Public databaseBeginning not later than 180 days after the date of the enactment of the Assistance, Quality, and Affordability Act of 2010 and consistent with section 552 of title 5, United States Code, the Administrator shall publish, in electronic format, a publicly searchable database that contains information regarding the testing program. Not later than 30 days after the date on which the information becomes available, the Administrator shall ensure that, at a minimum, the database— 
(1)identifies the substances selected for testing under the program; and 
(2)includes the documents and information pertaining to the status of testing activities for each such substance, including test orders, deadlines for submission, the Environmental Protection Agency’s data evaluation records, any scientific information on which the Administrator based actions under subsection (f), the Administrator’s determination under subsection (f) on whether action will be taken under other statutory authority, and the summary of chemical test results. 
(h)Petition for inclusion of a substance in the program 
(1)In generalAny person may submit a petition to the Administrator to add a substance to the list under subsection (b)(1)(A) or identify a substance pursuant to the plan under subsection (b)(1)(B). 
(2)Specification of factsAny petition under paragraph (1) shall specify the facts that are claimed to establish that an action described in paragraph (1) is warranted. 
(3)Administrative actionNot later than 90 days after the filing of a petition described under paragraph (1), the Administrator shall determine whether the petition has established that an action described in paragraph (1) is warranted and shall grant or deny the petition. If the Administrator grants such petition, the Administrator shall promptly add the substance to the list under subsection (b)(1)(A) or identify the substance pursuant to the plan under subsection (b)(1)(B), as applicable. If the Administrator denies the petition, the Administrator shall publish the reasons for such denial in the Federal Register. 
(i)Coordination with other Federal agenciesAfter the Administrator— 
(1)requires testing of a substance that may be found in sources of drinking water, or 
(2)based in whole or in part on the results of testing of such a substance, takes action related to the substance pursuant to the agency’s statutory authority,the Administrator shall give notice of such testing or action to Federal agencies which are authorized by other provisions of law to regulate the substance or products, materials, medications, processes, or practices that use the substance. 
(j)Reporting requirementNot later than 1 year after the date of the enactment of the Assistance, Quality, and Affordability Act of 2010 and every 3 years thereafter, the Administrator shall provide a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate that describes— 
(1)progress made in identifying and testing potential endocrine disruptors as well as plans for future activities; 
(2)any change in screening or testing methodology and evaluation or criteria for evaluating scientifically relevant information; 
(3)actions taken to ensure communication and sharing of scientific information with other Federal agencies and the public; and 
(4)any deviations from the plan or schedule published under subsection (b)(1)(B) as well as the reasons therefor. 
(k)Testing consortia, compensation, and compliance 
(1)In generalAny person required by the Administrator to conduct testing of an endocrine disruptor that may be found in sources of drinking water may— 
(A)submit, on its own, data in response to an order for such testing; and 
(B)form (on a voluntary basis) a consortium in order to satisfy the requirements of one or more orders for such testing. 
(2)Reliance on consortium submissionsEach member of a consortium described in paragraph (1)(B) shall have full rights to rely on all submissions of the consortium to satisfy the requirements of any order for testing, but continues to be individually subject to such requirements. 
(3)Sharing of costs 
(A)In generalEach member of a consortium described in paragraph (1)(B) shall share the applicable costs according to appropriate arrangements established by the consortium members. 
(B)Binding offerWhenever, to satisfy the requirements of one or more orders for testing, any person offers to form or join a consortium described in paragraph (1)(B), or offers compensation to a person that has already submitted data to the Administrator satisfying an order for testing, such offer shall constitute a binding offer to share an appropriate portion of the applicable costs. 
(C)Applicable costsIn this subsection, the term applicable costs includes the costs— 
(i)incurred to generate and report information to comply with an order for testing; or 
(ii)associated with the organization and administration of the consortium. 
(4)Dispute Resolution 
(A)In generalIn the event of any dispute about an appropriate share or a fair method of determining an appropriate share of applicable costs of the testing requirements in a test order, any person involved in the dispute may initiate binding arbitration proceedings by requesting the Federal Mediation and Conciliation Service to appoint an arbitrator from the roster of arbitrators maintained by such Service or a hearing with a regional office of the American Arbitration Association. A copy of the request shall be sent to each person from whom the requesting party seeks compensation or who seeks compensation from that party. 
(B)No review of findings and determinationThe findings and determination of the arbitrator in a dispute initiated pursuant to subparagraph (A) shall be final and conclusive, and no official or court of the United States shall have power or jurisdiction to review any such findings and determination, except in the case of fraud, misrepresentation, or other misconduct by one of the parties to the arbitration or by the arbitrator. 
(C)Payment of fee and expensesThe parties to arbitration initiated pursuant to subparagraph (A) shall share equally in the payment of the fee and expenses of the arbitrator. 
(5)EnforcementIf the Administrator determines that any person seeking to comply with an order for testing by relying on a submission made by a consortium or an original data submitter has failed to make an offer in accordance with paragraph (3)(B), to participate in an arbitration proceeding under paragraph (4), or to comply with the terms of an agreement or arbitration decision concerning sharing of applicable costs under paragraph (3), that person is deemed to have failed to comply with an order under subparagraph (A) of section 408(p)(5) of the Federal Food, Drug, and Cosmetic Act for purposes of subparagraphs (B) and (C) of such section. 
(l)DefinitionsIn this section: 
(1)The term endocrine disruptor means an exogenous agent or mixture of agents that interferes or alters the synthesis, secretion, transport, metabolism, binding action, or elimination of hormones that are present in the body and are responsible for homeostasis, growth, neurological signaling, reproduction and developmental process, or any other effect that the Administrator has designated as an endocrine effect pursuant to section 408(p)(1) of the Federal Food, Drug, and Cosmetic Act. 
(2)The term testing means the testing of a substance pursuant to the screening program under section 408(p) of the Federal Food, Drug, and Cosmetic Act, including a test of a substance that is intended to identify substances that have the potential to interact with the endocrine system or that is intended to determine the endocrine-related effects caused by such substance and obtain information about effects at various doses. 
(m)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2011 through 2015.. 
19.Presence of pharmaceuticals and personal care products in sources of drinking waterSubsection (a) of section 1442 (42 U.S.C. 300j–1) is amended by adding at the end the following: 
 
(11)Presence of pharmaceuticals and personal care products in sources of drinking water 
(A)StudyThe Administrator shall carry out a study on the presence of pharmaceuticals and personal care products in sources of drinking water, which shall— 
(i)identify pharmaceuticals and personal care products that have been detected in sources of drinking water and the levels at which such pharmaceuticals and personal care products have been detected; 
(ii)identify the sources of pharmaceuticals and personal care products in sources of drinking water, including point sources and nonpoint sources of pharmaceutical and personal care products; 
(iii)identify the effects of such products on humans, the environment, and the safety of drinking water; and 
(iv)identify methods to control, limit, treat, or prevent the presence of such products. 
(B)ConsultationThe Administrator shall conduct the study described in subparagraph (A) in consultation with the Secretary of Health and Human Services (acting through the Commissioner of Food and Drugs), the Director of the United States Geological Survey, the heads of other appropriate Federal agencies (including the National Institute of Environmental Health Sciences), and other interested stakeholders (including manufacturers of pharmaceuticals and personal care products and consumer groups and advocates). 
(C)ReportNot later than 2 years after the date of the enactment of this paragraph, the Administrator shall submit to the Congress a report on the results of the study carried out under this paragraph. 
(D)DefinitionsIn this paragraph: 
(i)The term personal care product has the meaning given the term cosmetic in section 201 of the Federal Food, Drug, and Cosmetic Act. 
(ii)The term pharmaceutical has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act.. 
20.Electronic reporting of compliance monitoring data to the Administrator 
(a)RequirementSection 1414 (42 U.S.C. 300g–3), as amended, is further amended by adding at the end the following: 
 
(k)Electronic reporting of compliance monitoring data to the AdministratorThe Administrator shall by rule establish requirements for— 
(1)electronic submission by public water systems of all compliance monitoring data— 
(A)to the Administrator; or 
(B)with respect to public water systems in a State which has primary enforcement responsibility under section 1413, to such State; and 
(2)electronic submission to the Administrator by each State which has primary enforcement responsibility under section 1413 of all compliance monitoring data submitted to such State by public water systems pursuant to paragraph (1)(B).. 
(b)Final ruleNot later than 12 months after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall issue a final rule to carry out section 1414(k) of the Safe Drinking Water Act, as added by subsection (a). 
21.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Passed the House of Representatives July 30 (legislative day July 29), 2010.Lorraine C. Miller,Clerk. 
 
